DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-4, 10, 14-20 and 47-51 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 48 and all claims dependent on them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claims 1 and 47 require a balance of the slow digesting protein source, however, support for such a claim is not found in the original disclosure,

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 48 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 48, the term “balance” is a relative term which renders the claim indefinite because the term "balance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the type or amount of balance required of the claim. With regard to the prior art, the term/phrase "balance" encompasses some remaining portion of in a protein system as a whole. 




Claim 1 first recites that “the protein system consisting of”, then “a slow digesting protein source, comprising micellar casein, wherein the fast digesting protein source comprises 35 to 55 weight % of the protein system, the intermediate digesting protein source comprises from 25 to 55 weight % of the protein system”, which makes it unclear if the meets and bounds of the protein system are open or closed. Claim 48 has a similar problem.

Claims 1 and 48 require a gum system, however do not limit types of gum used to multiple types, therefor it is not clear as to how the use of the term system further limits the claim of gum.












Claim Interpretation
Claim 1. A powdered nutritional composition comprising: 
55-70 weight % of a protein system comprising: 
35 to 55 weight % of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof,
25 to 55 weight % of an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof, and
5 to 20 wt% of a slow digesting protein source, comprising micellar casein; and
10-25 weight % of a fiber source comprising fructooligosaccharide; 
wherein the powdered nutritional composition provides no more than 100 calories per serving of 30 grams; 
wherein the nutritional composition further comprises carbohydrate comprising maltodextrin; and 
wherein the nutritional composition further comprises 0.1-2 weight % of gum.

Claim 48 requires the particulars of the protein system of claim 1, and further requires: 0.1-2 weight % of a gum system comprising at least one of carrageenan and xanthan gum; and 8Application No. 15/520,691


wherein the powdered nutritional composition provides no more than 100 calories per serving of 30 grams. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 10, 15-16, 20 and 48-51, are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of Sherwood et al. (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574).
BA: body-attack.com: Protein: Multi-component Protein; published online at least by Sept. 06, 2012 at: https://web.archive.org/web/20120906021126/http://www.body-attack.com:80/protein-multi-component.html

With regard to the prior art, the claimed “protein system" encompasses that the nutritional composition comprises varied types of proteins having varied digestion rates.
With regard to the prior art, the term/phrase "balance" encompasses some remaining portion of in a protein system as a whole.
With regard to the prior art, the term/phrase "the protein system consisting of… " encompasses the protein system comprising...
With regard to the prior art, the term/phrase "gum system" encompasses the use of gum.



Independent Claim 1
BA teaches about nutritional compositions, including concentrates (i.e. powders), comprising multiple types of proteins (see short article).

Protein system
BA teaches that the multiple proteins (i.e. a protein system), comprises all of the specifically claimed types of proteins:
whey proteins, including: isolates, hydrolysates, and concentrates;
soy proteins, including: soy isolate; and
milk proteins, including: micellar casein (see short article).

Function of protein types
As for the function of the proteins used, it has been held that similar components have similar properties/functions (MPEP 2144.06), therefore it would have been reasonable for one of skill in the art to expect that the whey proteins, including: isolates, hydrolysates, and concentrates are fast digesting protein sources; the soy isolate is intermediate digesting protein source; and the micellar casein, is a slow digesting protein source.

Total amount of protein in the composition 
BA does not discuss the total amount of protein in the composition, including 55-70 weight % of protein as claimed.

Sherwood et al. also teaches methods of making powdered (0101, 0210) nutritional compositions (ab.) comprising multiple proteins, and further provides the use of 10 to 97.1 wt% of a mixture of proteins (i.e. protein system) (ref. clm. 1 and 3), which encompasses 55-70 weight % of a protein system, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify powdered nutritional compositions comprising multiple types of protein, including whey, soy and casein, as the modified teaching above, to include 55-70 total wt% of multiple proteins (i.e. a protein system), as claimed, because Sherwood et al. illustrates that the art finds encompassing amount as suitable for similar intended uses, including powdered nutritional compositions comprising multiple types of protein, including: whey, soy and casein (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Amount of whey proteins
The modified teaching, in Sherwood et al. , also provides the use of whey protein in a concentrate form (0013, 0043, 0047, 0082 and 0094) and further provides that a powdered composition comprises from 10 to 97 wt% of protein (0041), wherein the whey protein concentrate (WPC) is used in an amount of about 25 to 89.9 wt% of the total protein (0094), which encompasses WPC in an amount of 35% to 55 wt% of the protein system (i.e. combination of multiple type of proteins, as claimed.


Further, Sherwood et al. also provides examples of the use of whey protein in individual encompassing amounts, including: 45.35 wt% (0304 and 0310) and 51.15 wt% (02998).

Amount of soy isolate
BA does not discuss the amount of soy isolate, including 25 to 55 wt% as claimed.
Hsia also teaches methods of making nutritional compositions (ab.), including multiple protein sources (5, 5+), including whey and soy protein wherein the amount of protein is from about 25 to 98 wt% (ab.), and therefore encompass the use of soy protein in amounts of 25 to 55 wt% of the total protein, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising a total amount protein, including whey and soy types, as the modified teaching above, to include that the soy protein is from 25 to 55 wt% of the total protein, as claimed, because Hsia illustrates that the art finds encompassing amounts to suitable for similar intended uses, including methods of making nutritional compositions comprising a total amount protein, including whey and soy types (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.




Balance of micellar casein.
BA provides the use of a slow digesting protein, wherein that particular protein source consists of micellar casein.  The micellar casein is shown to be in a mixture of multiple other types of protein, therefore the teaching encompasses the use of an amount of micellar casein to make up a balance of the sum of multiple proteins (see short article).

Fiber
The modified teaching, in Sherwood et al. , provides the use of additives, including fiber (0064, 0104, 0105, 0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335).
As for the amount, the fibers are taught to be added or substituted  (0154, 0161, 0168, 0179, 0187, 0209, 0214, 0215, 0221, 0227, 0233, 0239, 0245, 0251, 0257, 0263, 0269, 02764, 0285, 0287, 0293, 0299, 0305, 0311, 0317, 0323, 0329, and 0335), which means in any amount, which encompasses the claimed amount of 10-25 weight % of a fiber source.
Sherwood also teaches that the fiber source includes oligofructopolysaccharides (0064), which is a type of fructooligosaccharide, as claimed.




The modified teaching is not explicit about the amount of fiber in the nutritional compositions.
LP also teaches methods of making nutritional compositions (0050) with protein (0058) and fructooligosaccharides (0044-45) and further provides the use of in quantities of 1 to 20 wt% (0050), which encompasses the claim of 10 to 25 wt% of a fiber source.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides, as the modified teaching above, to include 10 to 25 wt% of fiber, as claimed, because LP illustrates that the art finds encompassing amounts as being suitable for similar intended uses, including methods of making nutritional compositions with protein and fiber, such as fructooligosaccharides (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Carbohydrates
The modified teaching, in Sherwood et al. , provides the use of carbohydrates, including maltodextrin (0032), and goes on to provide examples of its use (0316, 0322, 0328 and 0334).

Gum 
BA does not discuss the use of gum, as claimed.


Neta also teaches methods of making nutritional beverages comprising protein, including: caseins, whey concentrates, soy isolates (0031) in encompassing amounts (e.g. 5 -50 wt% protein with 5-50 wt% yogurt: 0038, 0048 and 0050 ); and further provides the use of gums as stabilizers (0024).
Neta teaches provides further specificity of the amount of stabilizer used is from 0.01 to 2 wt% (0042), which encompasses the range of 0.1 to 2 wt%, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions with protein and protein stabilizing agents, as the modified teaching of Sherwood, to include the use of gum, as claimed, because Neta illustrates that the art finds the use of gum to be suitable to stabilize compositions with protein, therefore one of skill in the art would be motivated to try its use for stabilizing benefits, and further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.  



Energy
One in the art would have the skill to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, specifically since protein and carbohydrates are known to equal 4 calories/gram.

Ward also teaches methods of making mixed protein compositions, comprising: milk (i.e. casein), whey and soy types of protein (ref. clm. 7), and further teaches that a single serving of 41.5 grams of dry mix delivers about 127 calories (0039, 0042, 0045), which means that 30 grams of the composition would have about 92.8 calories, which encompasses the claim of no more than 100 calories per serving of 30 grams.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions comprising a mixture of milk, soy and whey proteins, as the modified teaching above, to include that the composition comprises no more than 100 calories per serving of 30 grams, as claimed, because Ward illustrates that the art finds an encompassing calorie count as being suitable for similar intended uses, including methods of making compositions comprising a mixture of milk, soy and whey proteins, which further shows that it was known for such a thing to have been done; and one of skill in the art would have the common knowledge to sum calories of ingredients used and adjust amounts of them to achieve a desired calorie count, as claimed.


Independent claim 48
The modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 
All other limitations are discussed above.

Dependent Claims
As for claim 3, BA teaches the use of whey protein concentrate, the specifically claimed fast digesting protein source (see short article).

As for claim 4, BA teaches the use of soy protein isolate, the specifically claimed intermediate digesting protein source (see short article).

As for claim 10, the modified teaching, in Hsia, provides soy protein in amounts that encompasses from 25 to 55 wt% of the total protein, as discussed above, and therefore further encompasses wherein the intermediate digesting protein, a soy protein, is from 40 wt% or less of the total protein, as claimed.

As for claim 15, the modified teaching, in Neta, provides the stabilizer/thickener (i.e. gum system), includes at least one of carrageenan and xanthan gums (0024). 

As for claim 16, the modified teaching, in Sherwood, provides the use of polydextrose, as a fiber additive (0029).

As for claim 20, the modified teaching, in Sherwood, provides the use of carbohydrates as sweetening flavor, including: fructose, sucrose and combinations thereof (0067).



As for claim 50, BA teaches the use of a whey protein concentrate and a soy protein isolate (see short article).

As for claim 51, BA provides the use of a slow digesting protein, wherein that particular protein source consists of micellar casein.

Claims 14 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20 and 48-51 above, further in view of Schapiro (4,209,545).
As for claim 14, Sherwood teaches that the nutritional composition comprising protein is readily dispersible (0040), however, does not discuss that the protein has been instantized with soy lecithin.

Schapiro also teaches methods of making nutritional compositions comprising soy protein, and further provides that soy lecithin is used to instantize the protein (1, 33+ and Ex. 1).


As for claim 47, it requires the intermediate digesting protein source comprises soy protein isolate, as discussed in the rejection of claim 4 above; the fast digesting protein source comprises whey protein concentrate, as discusses in the rejection of claim 4 above; and the protein system has been instantized with soy lecithin, as discussed in the rejection of claim 14 above (see Schapiro’s Ex. 1-3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20 and 48-51 above, further in view of SlimFast and Netrition.
SlimFast: SlimFast variety pack, ready to drink, published online at least by Jan. 18, 2012 (as evidenced by a comment by Kith), at: https://www.amazon.com/SlimFast-Variety-Ready-Drink-Shakes/dp/B005KUV3GA#customerReviews

Netrition: Reference Values for Nutritional labeling; published online at least by Jan. 15, 2012 at: https://web.archive.org/web/20120115142414/https://www.netrition.com/rdi_page.html


SlimFast also teaches about nutritional compositions comprising protein, and further provides 5 grams of fiber per serving (see About the Product).
Netrition teaches that the Daily Recommended value for fiber is 25 grams for Adults (see short article, including Nutrient, Fiber).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify nutritional compositions comprising protein, as in the modified teaching of Sherwood, to include the use of about 20 % of the RDV of fiber, as claimed, because the combination of SlimFast and Netrition illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including nutritional compositions comprising protein, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over BA in view of the combination of Sherwood (2008/0050498), Hsia (6,294,166), LP (Lopez-Pedrosa: 2012/0245123), Neta (2011/0300264) and Ward (2003/0165574), as applied to claims 1, 3-4, 10, 15-16, 20 and 48-51 above, further in view of Erwin (2010/0278981).
As for claim 18, Sherwood teaches the fiber source includes polydextrose (0028), however, does not discuss the amount of fiber in the nutritional composition comprising protein.

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making nutritional compositions, comprising whey, soy and milk proteins; and fiber; as the modified teaching of Sherwood, to include the use of at least 19 wt % fiber, as claimed, because Erwin illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making nutritional composition, comprising whey, soy and milk proteins; and fiber, which further shows that it was known for such a thing to have been done. See MPEP 2144.07.



As for claim 19, the modified teaching: in Ward, provides that a single serving is 41.5 grams of dry mix; and in Erwin, provides 0.001 to 30 wt% fiber.
Therefore, the combination of Ward and Erwin provides that a serving of 41.5 grams has up to 12.45 grams of fiber, which encompasses wherein the fiber source provides at least 5 grams of fiber in a serving of 30 to 40 grams of the powdered nutritional composition.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making a nutritional composition, comprising whey, 

Response to Remarks
 	It is asserted, that by the present Amendment, independent claims 1, 21 and 48 are amended to recite that the protein system consists of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof; an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof; and a slow digesting protein source comprising micellar casein. 
In response, patentability of a composition claim is based on the composition as a whole, the ingredients therein and any physical or chemical properties they impart to the composition as a whole.  Therefore since the claims are open (i.e. comprising) to other ingredients, this includes other proteins, and such a claim does not limit the claimed composition to only the proteins in the claimed protein system.  Further, it is unclear as to how the claimed protein system remains that in a powdered composition comprising other ingredients.


In response, paragraphs 0054-0056, of the pending Specification, do not discuss a protein system, therefore they are not toward the present claims. The asserted section of the pending Specification is toward very specific compositions comprising specific types and amounts of protein (not the claimed amounts) as mixed together with other ingredients.  Therefore this argument is not persuasive.

It is asserted, that claims 1, 48 and all claims dependent on them, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Official Action asserts that the claims 1 and 48 require a balance of the slow digesting protein source, but that support for such a claim is not found in the original disclosure. This rejection is traversed. Claims 1 and 48 recite that the protein system consists of a fast digesting protein source selected from the group consisting of whey protein concentrate, whey protein isolate, whey protein hydrolysate, and combinations thereof, an intermediate digesting protein source selected from the group consisting of soy protein concentrate, soy protein isolate, soy flours, and combinations thereof, and a slow digesting protein source comprising micellar casein. As indicated above, at least Examples 1 and 2 of the present application indicate that the protein system of the nutritional powders of the invention consist of fast, intermediate and slow digesting protein sources, i.e., whey protein concentrate, soy protein isolate, and micellar casein. 
If the protein system only contains these three protein sources, and the fast digesting protein comprises 35 to 55 weight % of the protein system and the intermediate digesting protein comprises 25 to 55 weight % of the protein system, the slow digesting protein source must comprise the balance. While there may not be word-for-word support for "the protein system [comprising] a balance of the slow digesting protein source", there is certainly support for the slow digesting protein source to make up the remaining amount of the protein system, i.e., the balance, as evidenced by at least the Examples mentioned above. Accordingly, the specification contains a written description of claims 1 and 48 reciting that "the protein system comprises a balance of the slow digesting protein source" as required by 35 U.S.C. 112(a). The rejection should thus be withdrawn. 

In response, as discussed above, Examples 1-2, in paragraphs 0054-0056 of the pending Specification, do not discuss a protein system, therefore they are not toward the present claims. The asserted section of the pending Specification is toward very specific compositions comprising specific types and amounts of protein (not the claimed amounts) as mixed together with other ingredients.  Further, there are no ranges for protein discussed in this section.  At best this section of the pending Specification provides support for compositions consisting of three types of protein: whey protein concentrate, soy protein concentrate and micellar casein; wherein each type is used in a specific amount, therefore this argument is not persuasive.  

It is asserted, that claims 1, 48 and all claims dependent on them, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
This rejection is traversed. As indicated above, claims 1 and 48 recite that the protein system consists of the fast, intermediate and slow digesting protein sources. Claims 1 and 48 thus limit the claimed protein system to these three protein sources. Therefore, the Official Action's assertion that it is unclear as to how the protein system comprises the types of proteins claimed, but is then closed to only the types of proteins claimed, is moot. Accordingly, the rejection should be withdrawn. 
In response, said rejection is not reissued herein, however, the phrase “protein system” is given meaning with regard to the prior art.

It is asserted, that regarding the Official Action's assertion that the term "balance" is relative and renders claims 1 and 48 indefinite, Applicant respectfully disagrees. As provided in MPEP 2173.05(b), "[t]he fact that claim language, including terms of degree, may not be precise, does not automatically render the claim indefinite under 35 U.S.C. 112, second paragraph. The meaning of the term "balance" is more than clear and a person of ordinary skill in the art would understand what is claimed, both in light of the claims and the present specification. A person of ordinary skill in the art would understand that the term "balance" used in “the protein system comprises a balance of the slow digesting protein source" as recited in claims 1 and 48 indicates that the slow digesting protein source makes up the remaining amount of the protein system, after 
In response, the claim does not set forth that the balanced is toward an amount, or the unit of the amount, therefore this argument is not persuasive.

It is asserted, that as shown in at least the Examples, the protein system consists of three protein sources: fast, intermediate and slow digesting protein sources. Two of these three sources - the fast and intermediate digesting protein sources - have specific, defined amounts both in the specification and the claims themselves. If the combination of the three protein sources of the protein system must equal 100% by virtue of the "consisting of' language in claims 1 and 48, and two of the three protein sources have defined amounts, it is more than apparent that the remaining protein source, i.e., the slow digesting protein source, must comprise the balance of the protein system in order to arrive at 100%. Accordingly, the term "balance" is clear to a person of ordinary skill in the art as required by 35 U.S.C. 112(b) and does not render claims 1 and 48 indefinite. The rejection should therefore be withdrawn. 
In response, as discussed above, the Example in the pending Specification are toward different embodiments than those claimed, they do not even set forth a protein system, and the embodiments therein are toward composition consisting of specific ingredients in specific amounts, therefore this argument is not persuasive.

It is asserted, that hindsight knowledge of the present invention may not be used to reconstruct the claimed invention from the prior art (pp. 10, 12, 15, 19 and 24). 

In response, in this case, examination takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, therefore such a reconstruction is proper. See MPEP 7.37.03


It is asserted, that as provided in MPEP 2111.03, "[t]he transitional phrase 'consisting of excludes any element, step, or ingredient not specified in the claim. However, BA does not teach or suggest the specific combination of whey protein source, soy protein source, and micellar protein as claimed, or the amounts of each of these sources as required by the present claims. Rather, BA teaches a person of ordinary skill in the art that its multicomponent protein system contains of the following, in unspecified amounts: whey protein (whey isolate, whey hydroylsate, whey concentrate); milk protein (calcium caseinate, micellar casein); and egg protein. 

In addition, Applicant finds no teaching or suggestion in Sherwood, or in any of Hsia, Lopez-Pedrosa, Wong, Neta and Ward for that matter, of a nutritional composition comprising a protein system consisting of the claimed fast, intermediate and slow digesting protein sources generally, let alone at the claimed amounts. 
In response, in this case, said transitional phrase in indefinite because the protein system is further stated to comprise other features, meaning it is unclear if the meets and bounds are closed or open.  Further, even if such a claim was clear, the composition would still be open to comprising a protein system, wherein only a single component is closed.  This does not close the composition to only the protein in that single  component.  If Applicant wants to limit a composition, comprising: protein, the claim must clearly state the protein is the only protein in the composition claimed.  For example:
A nutritional composition, comprising:
protein, consisting of: 55 wt% or less of whey concentrate, 55 wt% or less of soy isolate and micellar casein;
wherein the protein is the only protein in the nutritional composition.


It is asserted, that Wong as applied to provide an embodiment wherein the amount of stabilizer is open, meaning any amount above zero, and therefore encompasses the claimed range of 0.1 to 2 wt% of a gum system, Applicant respectfully disagrees. A person of ordinary skill in the art would not arrive at the specific range of 0.1-2 wt% of a gum system in view of Wong. While Wong does provide an embodiment wherein the amount of stabilizer is open, as the Official Action suggests, the Official Action has failed to take the entire teaching of Wong into account. Wong teaches a person of ordinary skill in the art a much higher amount of stabilizer to be used. 
That is, as Applicant has previously indicated, Wong teaches one of ordinary skill in the art that the protein in its composition is present in an amount that is only about 5 to 10 times more than the stabilizing agent, which means that Wong teaches one of ordinary skill in the art to employ significantly more gum than the present claims require. On the contrary, the present claims require that the protein be present in an amount that is at least 27.5 times more than the gum, i.e. wherein the protein is 55 weight % of the composition and the gum is 2 weight % of the composition. The present invention cannot be used as a roadmap to pick and choose from Wong only so much of it as will 
In response, Wong provides a section on Stabilizing Agents, wherein no amount thereof is discussed; then provides an embodiment wherein the amount of the stabilizing agent is open, therefore the examiner disagrees, however, the rejection does ot need the use of Wong, therefore said reference is not re-applied herein.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793